Exhibit 10.1
REYNOLDS AMERICAN INC.
LONG-TERM INCENTIVE PLAN
 
PERFORMANCE SHARE AGREEMENT
 
DATE OF GRANT: March 2, 2009
     1. Grant. Pursuant to the provisions of the Reynolds American Inc.
Long-Term Incentive Plan (the “Plan”), Reynolds American Inc. (the “Company”) on
the date set forth above, has granted to
<insert name> (the “Grantee”),
subject to the terms and conditions which follow and the terms and conditions of
the Plan, an initial grant (the “Target Number”) of
<insert number> Performance Shares.
A copy of the Plan has been provided to the Grantee and is made part of this
Performance Share Agreement (this “Agreement”) with the same force and effect as
if set forth in this Agreement itself. All capitalized terms used in this
Agreement shall have the meaning set forth in the Plan, unless otherwise defined
in this Agreement.
     2. Value. Each Performance Share shall be equal in value to one share of
common stock, par value $0.0001 per share, of the Company or any security or
other consideration into which such share may be changed by reason of any
transaction or event of the type referred to in Section 8 of the Plan (each, a
“Share”).
     3. Scoring. (a) Subject to the terms and conditions of this Agreement, the
Performance Shares shall have a three-year performance period, consisting of the
Company’s fiscal years 2009, 2010 and 2011 (the “Performance Period”), after
which the number of Performance Shares earned (the “Earned Number”) will be
determined as provided below, and when vested, will be paid in Shares.
          (b) If the Company fails to pay to its shareholders cumulative
dividends of at least $10.20 per Share (the “Dividend Threshold”) for the
Performance Period (which would exclude the dividend paid on January 2, 2009,
but would include the dividend paid on January 2, 2012), then the Target Number
shall be reduced by an amount equal to three times the percentage of the
dividend underpayment for the Performance Period, up to a maximum Target Number
reduction of 50% (the “Revised Target Number”).
          (c) At the end of the Performance Period, after determining if the
Dividend Threshold has been met, the Earned Number shall be determined by
multiplying the Target

1



--------------------------------------------------------------------------------



 



Number, or Revised Target Number if the Dividend Threshold has not been met, by
the average score for the Company under the Reynolds American Inc. Annual
Incentive Award Plan (such plan, and any successor plan or program thereto,
“AIAP”) for fiscal years 2009, 2010 and 2011; provided, however, that such
three-year average score shall in no event be greater than 150%; and provided,
further, that the value of the Earned Number of Performance Shares that vest as
provided in Section 4 of this Agreement, and are paid as provided in Section 5
of this Agreement, shall not exceed any maximum limits set by the Board of
Directors pursuant to its resolutions adopted on February 3, 2009, or otherwise
contained in the Plan.
          (d) Notwithstanding anything in Section 3 of this Agreement to the
contrary, in the event of a Change of Control prior to the end of the
Performance Period, the Earned Number shall be equal to the product of (i) the
Target Number and (ii) the average of the following: (x) the score for the
Company under the AIAP for each fiscal year of the Performance Period ending
prior to the date of such Change of Control, and (y) a score of 100% for each
fiscal year of the Performance Period ending after the date of such Change of
Control (the “Change of Control Earned Number”).
     4. Vesting. (a) Subject to the terms and conditions of this Agreement, the
Earned Number of Performance Shares shall vest on March 2, 2012 (the “Normal
Vesting Date”) if the Grantee remains employed by the Company or a subsidiary of
the Company on such date.
          (b) Notwithstanding anything in Section 4(a) of this Agreement to the
contrary, in the event of (i) the Grantee’s Retirement (as such term is defined
below) or (ii) the Grantee’s involuntary Termination of Employment without Cause
(as such terms are defined in Section 6 of this Agreement), in either case,
prior to the end of the Performance Period, the number of Performance Shares
that will vest on the Normal Vesting Date shall be equal to the product of
(x) the Earned Number and (y) a fraction, the numerator of which shall be the
number of days between the Date of Grant and the date of the Grantee’s
Retirement or Termination of Employment without Cause, as applicable, and the
denominator of which shall be the number of days between the Date of Grant and
the Normal Vesting Date, and the remaining Performance Shares will be forfeited
and cancelled on the Normal Vesting Date. For purposes of this Agreement, the
term “Retirement” shall mean an employee’s voluntary Termination on or after his
or her 65th birthday, on or after his or her 55th birthday with 10 or more years
of service with the Company or a subsidiary of the Company, or on or after his
or her 50th birthday with 20 or more years of service with the Company or a
subsidiary of the Company.
          (c) Notwithstanding anything in Section 4(a) of this Agreement to the
contrary, in the event of (i) the Grantee’s death or (ii) the Grantee’s
Permanent Disability (as such term is defined in the Company’s Long-Term
Disability Plan), the number of Performance Shares that will vest on the date of
the Grantee’s death or Permanent Disability, as applicable, shall be equal to
the product of (x) the Target Number and (y) a fraction, the numerator of which
shall be the number of days between the Date of Grant and the date of the
Grantee’s death or Permanent Disability, as applicable, and the denominator of
which shall be the number of days between the Date of Grant and the Normal
Vesting Date, and the remaining Performance Shares will be forfeited and
cancelled on the date of the Grantee’s death or Permanent Disability, as
applicable.

2



--------------------------------------------------------------------------------



 



          (d) Notwithstanding anything in Section 4(a) of this Agreement to the
contrary, in the event of a Change of Control, the number of Performance Shares
that will vest on the date of such Change of Control shall be equal to the
product of (i) the higher of (x) the Target Number and (y) the Change of Control
Earned Number, and (ii) a fraction, the numerator of which shall be the number
of days between the Date of Grant and the date of the Change of Control, and the
denominator of which shall be the number of days between the Date of Grant and
the Normal Vesting Date, and the remaining Performance Shares will be forfeited
and cancelled on the date of such Change of Control.
          (e) Notwithstanding anything in Section 4 of this Agreement to the
contrary, in the event of the Grantee’s voluntary Termination of Employment
(other than at Retirement) or Termination of Employment for Cause (as such terms
are defined in Section 6 of this Agreement), the Performance Shares shall be
immediately forfeited and cancelled.
     5. Payment. (a) Payment of vested Performance Shares shall be made only in
Shares. At the Company’s sole discretion, such Shares may be issued in
certificated or book-entry form.
          (b) Except as set forth in Section 5(c) of this Agreement, or except
under such other circumstances as the Compensation and Leadership Development
Committee of the Company’s Board of Directors (the “Compensation Committee”)
deems appropriate for participants other than a “Covered Employee” within the
meaning of Section 162(m) of the Internal Revenue Code, no payment of vested
Performance Shares shall be made to the Grantee prior to the end of the
Performance Period. Except as otherwise provided by this Agreement, payment of
vested Performance Shares shall be made as soon as practicable following the
Normal Vesting Date, and in any event no later than March 15, 2013.
          (c) In the event of a Change of Control, the Grantee’s death or the
Grantee’s Permanent Disability, the payment of vested Performance Shares shall
be paid as soon as practicable after such event occurs, and in any case no later
than March 15 after the end of the year in which such event occurs.
          (d) In the event of the death of a Grantee, any payment to which such
Grantee is entitled under this Agreement shall be made to the beneficiary
designated by the Grantee to receive the proceeds of any noncontributory group
life insurance coverage provided for the Grantee by the Company or a subsidiary
of the Company (“Group Life Insurance Coverage”). If no designation of
beneficiary has been made by a Grantee under the Group Life Insurance Coverage,
distribution upon such Grantee’s death shall be made in accordance with the
provisions of the Group Life Insurance Coverage. If a Grantee is no longer an
employee of the Company at the time of death or no longer has any Group Life
Insurance Coverage, distribution upon such Grantee’s death shall be made to the
Grantee’s estate.
     6. Termination of Employment. (a) For purposes of this Agreement, the term
“Termination of Employment” shall mean termination from active employment with
the Company or a subsidiary of the Company; it does not mean the termination of
pay and benefits at the end of a period of salary continuation (or other form of
severance pay or pay in lieu of salary).

3



--------------------------------------------------------------------------------



 



          (b) For purposes of this Agreement, if the Grantee has an employment
or severance agreement or is covered under a severance plan of the Company or
one of its subsidiaries, employment shall be deemed to have been terminated for
“Cause” only as such term is defined in such employment or severance agreement
or such severance plan. For purposes of this Agreement, if the Grantee does not
have an employment or severance agreement or is not covered under a severance
plan of the Company or one of its subsidiaries that defines the term “Cause,”
the Grantee’s employment shall be deemed to have been terminated for “Cause” if
the Termination of Employment results from the Grantee’s: (i) criminal conduct;
(ii) deliberate and continual refusal to perform employment duties on a
substantially full-time basis; (iii) deliberate and continual refusal to act in
accordance with any specific lawful instructions of an authorized officer or
employee more senior than the Grantee or a majority of the Board of Directors of
the Company; or (iv) deliberate misconduct which could be materially damaging to
the Company or any of its business operations without a reasonable good faith
belief by the Grantee that such conduct was in the best interests of the
Company. A Termination of Employment shall not be deemed for Cause hereunder
unless the chief human resources officer of the Company shall confirm that any
such Termination of Employment is for Cause; provided, however, that the chief
executive officer of the Company shall be required to confirm that a Termination
of Employment of the chief human resources officer of the Company is for Cause.
Any voluntary Termination of Employment by the Grantee in anticipation of an
involuntary Termination of Employment for Cause shall be deemed to be a
Termination of Employment for Cause.
     7. Dividend Equivalent Payment. At the time of the payment of the vested
Performance Shares, the Grantee shall receive a cash dividend equivalent payment
in an amount equal to the product of (a) the Earned Number and (b) the aggregate
amount of dividends per share declared and paid to the Company’s shareholders on
Shares during the period from the beginning of the Performance Period through
the date of the payment of the Performance Shares, without interest (the “Actual
Dividends Paid”); provided, however, that in the event of the Grantee’s death or
Permanent Disability or in the event of a Change of Control, the amount of the
dividend equivalent payment to the Grantee shall be equal to the product of
(i) the Target Number (in the case of death or Permanent Disability) or the
Change of Control Earned Number (in the case of a Change of Control), and
(ii) the Actual Dividends Paid. Notwithstanding anything in Section 7 of this
Agreement to the contrary, to the extent the payment of the vested Performance
Shares occurs after both the date a dividend has been declared by the Company
and the record date for such dividend, but prior to the dividend payment date
related thereto, the amount of the Actual Dividend Paid also shall include such
dividend. In the case of a dividend payment to be paid in property, the dividend
payment shall be deemed to be the fair market value of the property at the time
of distribution of the dividend payment to the Grantee, as determined by the
Compensation Committee.
     8. Rights as a Shareholder. The Grantee shall not be, nor have any of the
rights or privileges of, a shareholder of the Company with respect to the
Performance Shares unless and until, and to the extent, the Performance Shares
vest and Shares have been paid to the Grantee in accordance with Section 5 of
this Agreement.

4



--------------------------------------------------------------------------------



 



     9. Transferability. Other than as specifically provided in this Agreement
with regard to the death of the Grantee, this Agreement and any benefit provided
or accruing hereunder shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge; and any
attempt to do so shall be void. No such benefit shall, prior to receipt thereof
by the Grantee, be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Grantee.
     10. No Right to Employment. Neither the execution and delivery of this
Agreement nor the granting of the Performance Shares evidenced by this Agreement
shall constitute any agreement or understanding, express or implied, on the part
of the Company or its subsidiaries to employ the Grantee for any specific period
or in any specific capacity or shall prevent the Company or its subsidiaries
from terminating the Grantee’s employment at any time with or without Cause.
     11. Application of Laws. The granting of Performance Shares under this
Agreement shall be subject to all applicable laws, rules and regulations and to
such approvals of any governmental agencies as may be required.
     12. Notices. Any notices required to be given hereunder to the Company
shall be addressed to the Corporate Secretary, Reynolds American Inc., Post
Office Box 2990, Winston-Salem, NC 27102-2990, and any notice required to be
given hereunder to the Grantee shall be sent to the Grantee’s address as shown
on the records of the Company.
     13. Taxes. Any taxes required by federal, state or local laws to be
withheld by the Company in respect of the grant of Performance Shares or payment
of vested Performance Shares hereunder shall be paid to the Company by the
Grantee by the time such taxes are required to be paid or deposited by the
Company. The Grantee hereby authorizes the necessary withholding of Performance
Shares by the Company to satisfy the minimum statutory tax withholding amount
prior to delivery of the vested Performance Shares.
     14. Administration and Interpretation. In consideration of the grant of
Performance Shares hereunder, the Grantee specifically agrees that the
Compensation Committee shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan and Agreement as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Compensation Committee shall be final,
conclusive, and binding upon the Grantee, the Company and all other interested
persons. No member of the Compensation Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Agreement. The Compensation Committee may delegate its
interpretive authority as permitted by the provisions of the Plan.
     15. Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
shall be construed and interpreted in accordance with such intent.

5



--------------------------------------------------------------------------------



 



     16. Amendment. This Agreement is subject to the Plan, a copy of which has
been provided to the Grantee. The Board of Directors and the Compensation
Committee, as applicable, may amend the Plan, and the Compensation Committee may
amend this Agreement, at any time in any way, except that, other than for
adjustments under Section 15 hereof and as otherwise provided by the Plan, any
amendment of the Plan or this Agreement that would impair the Grantee’s rights
under this Agreement may not be made without the Grantee’s written consent.
     17. Litigation Assistance. (a) In addition to any other obligations of the
Grantee under law or any other agreement with the Company or any of its
subsidiaries, in consideration of the grant of Performance Shares hereunder, the
Grantee specifically agrees that during the continuation of his or her
employment by the Company or any of its subsidiaries and during the one-year
period commencing upon his or her Termination of Employment, for any reason, the
Grantee:
          (i) will personally provide, at the Company’s cost, reasonable
assistance and cooperation to the Company and its subsidiaries in activities
related to the prosecution or defense of any pending or future lawsuits or
claims involving the Company or any of its subsidiaries;
          (ii) will promptly notify the Company upon receipt of any requests
from anyone other than an employee or agent of the Company for information
regarding the Company or any of it its subsidiaries, or if the Grantee becomes
aware of any potential claim or proposed litigation against the Company or any
of its subsidiaries;
          (iii) will refrain from providing any information related to any claim
or potential litigation against the Company or any of its subsidiaries to any
non-Company representatives without either the Company’s written permission or
being required to provide information pursuant to legal process;
          (iv) will not disclose or misuse any confidential information or
material concerning the Company or any of its subsidiaries; and
          (v) will not engage in any activity detrimental to the interests of
the Company or any of its subsidiaries, including, without limitation, an act of
dishonesty, moral turpitude or other misconduct that has or could have a
detrimental impact on the business or reputation of the Company or any of its
subsidiaries.
     (b) In further consideration of the grant of Performance Shares hereunder,
the Grantee specifically agrees that if required by law to provide sworn
testimony regarding any Company-related matter: the Grantee will consult with
and have Company designated legal counsel present for such testimony (the
Company will be responsible for the costs of such designated counsel); the
Grantee will limit his or her testimony to items about which the Grantee has
knowledge rather than speculation, unless otherwise directed by legal process;
and the Grantee will cooperate with the Company’s attorneys to assist their
efforts, especially on matters the Grantee has been privy to, holding all
privileged attorney-client matters in strictest confidence.

6



--------------------------------------------------------------------------------



 



     18. Noncompetition Agreement. (a) In addition to any other obligations of
the Grantee under law or any other agreement with the Company or any of its
subsidiaries, in consideration of the grant of Performance Shares hereunder, the
Grantee specifically agrees that during the continuation of his or her
employment by the Company or any of its subsidiaries and during the one-year
period commencing upon his or her Termination of Employment, for any reason, the
Grantee will not:
          (i) be employed or retained as an employee or independent contractor
in a sales-related capacity, marketing role, strategic planning role, financial
role or product research and development role for any Competitive Business in
the Territory;
          (ii) be employed by or consult with any Competitive Business in the
Territory in any sort of position or capacity related to the services the
Grantee performed while an employee of the Company or any of its subsidiaries;
          (iii) act as an officer or director of any Competitive Business in the
Territory; or
          (iv) directly or indirectly, solicit, offer employment or hire any
employee (other than secretarial and clerical personnel) who was employed by the
Company or any of its subsidiaries, at the time of the Grantee’s Termination of
Employment or who was employed by the Company or any of its subsidiaries during
the 90-day period preceding such date, to become employed by any person, firm,
entity or corporation, or approach any such person for any of the foregoing
reasons.
     (b) For purposes of Section 18 of this Agreement, the terms set forth below
have the following definitions:
          (i) “Business” means the business of manufacturing, distributing,
advertising, promoting, marketing or selling any of the following products:
(A) any cigarette, cigar, little cigar, “roll-your-own” tobacco, smokeless or
smoke-free tobacco product (including, without limitation, moist snuff, dry
snuff, snus, loose leaf, plug and twist tobacco and any other smokeless or
smoke-free tobacco, including dissolvable products, that may be invented); and
(B) any other product that the Company or any of its subsidiaries invent,
develop and/or market.
          (ii) “Competitive Business” means any corporation, limited liability
company, partnership, person, firm, organization, entity, enterprise, business
or activity that competes with the Business; and
          (iii) “Territory” means the United States of America, its territories,
commonwealths and possessions (including, without limitation, duty-free stores
or outlets located anywhere in any of the foregoing places) and U.S. military
installations located anywhere in the world.
     (c) Notwithstanding anything to the contrary contained in this Agreement,
Section 18 of this Agreement will not prohibit a Grantee from engaging in the
authorized practice of law, whether for a firm, corporation or otherwise, in any
jurisdiction that prohibits agreements

7



--------------------------------------------------------------------------------



 



restricting the right of an individual to engage in such practice. A Grantee,
however, will continue to be bound by any and all applicable professional and
ethical rules of conduct that govern the use for disclosure of confidential
information obtained during the course of any representation of the Company or
any of its subsidiaries. This Agreement does, however, prohibit a Grantee from
engaging in any of the activities outlined in Section 18(a) of this Agreement in
a non-legal, business role.
     (d) The Grantee agrees that any breach of the covenants contained in
Section 18 of this Agreement would irreparably injure the Company and that its
remedies at law would be inadequate. Accordingly, in the event of any breach or
threatened breach of Section 18 of this Agreement, the Company shall be entitled
to an injunction (and/or other equitable relief), restraining such breach or
threatened breach, and to the reimbursement of court costs, attorneys’ fees and
other costs and expenses incurred in connection with enforcing this Agreement.
The existence of any claim or cause of action on the part of the Grantee against
the Company or any of its subsidiaries shall not constitute a defense to the
enforcement of these provisions. The rights and remedies hereunder provided to
the Company shall be cumulative and shall be in addition to any other rights or
remedies available at law, in equity or under this Agreement.
     (e) If any of the provisions of Section 18 of this Agreement are determined
by a court of law to be excessively broad, whether as to geographical area,
time, scope or otherwise, such provision shall be reduced to whatever extent is
reasonable and shall be enforced as so modified. Any provisions of Section 18 of
this Agreement not so modified shall remain in full force and effect.
     19. Recoupment Provisions. (a) Subject to the clawback provisions of the
Sarbanes-Oxley Act of 2002, the Compensation Committee may, in its sole
discretion, direct that the Company recoup, and upon demand by the Company the
Grantee agrees to return to the Company, all or a portion of any Shares paid to
the Grantee hereunder computed using financial information or performance
metrics later found to be materially inaccurate. The number of Shares to be
recovered shall be equal to the excess of the number of Shares paid out over the
number of Shares that would have been paid out had such financial information or
performance metric been fairly stated at the time the payout was made.
     (b) The Compensation Committee may direct recoupment of Shares pursuant to
Section 19(a) of this Agreement whether or not it directs recoupment of related
AIAP payouts. The Compensation Committee also may amend a yearly AIAP payout
percent for purposes of recoupment of Shares under this Agreement without
directing recoupment of related AIAP payouts.
     (c) If the Company reasonably determines that the Grantee has materially
violated any of the Grantee’s obligations under Sections 17 or 18 of this
Agreement, then effective the date on which such violation began, (i) any
Performance Shares that have not yet vested and been paid to the Grantee under
this Agreement shall be forfeited and cancelled, and (ii) the Company may, in
its sole discretion, recoup any and all of the Shares previously paid to the
Grantee under this Agreement.

8



--------------------------------------------------------------------------------



 



     (d) If after a demand for recoupment of Shares under Section 19 of this
Agreement, the Grantee fails to return such Shares to the Company, the Grantee
acknowledges that the Company (or the Company through the actions of any of its
subsidiaries employing the Grantee, if applicable) has the right to effect the
recovery of the then current value of such Shares and the amount of its court
costs, attorneys’ fees and other costs and expenses incurred in connection with
enforcing this Agreement by (i) deducting (subject to applicable law and the
terms and conditions of the Plan) from any amounts the Company (and if
applicable, any subsidiary of the Company employing the Grantee) owes to the
Grantee (including, but not limited to, wages or other compensation), (ii)
withholding payment of future increases in compensation (including the payment
of any discretionary bonus amount) or grants of compensatory awards that
otherwise would have been made in accordance with the Company’s or any of its
subsidiaries’ otherwise applicable compensation practices, or (iii) any
combination of the foregoing. The right of recoupment set forth in the preceding
sentence shall not be the exclusive remedy of the Company, and the Company may
exercise each and every other remedy available to it under applicable law.
     20. GOVERNING LAWS. THE LAWS OF THE STATE OF NORTH CAROLINA SHALL GOVERN
THE INTERPRETATION, VALIDITY AND PERFORMANCE OF THE TERMS OF THIS AGREEMENT,
REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF
LAWS. ANY CONTROVERSY OR DISPUTE ARISING OUT OF OR RELATED TO THIS AGREEMENT
SHALL BE SETTLED EXCLUSIVELY IN THE COURTS (FEDERAL AND STATE) SITUATED IN THE
STATE OF NORTH CAROLINA, FORSYTH COUNTY. THE GRANTEE CONSENTS TO PERSONAL
JURISDICTION IN THE STATE OF NORTH CAROLINA AND IN THE COURTS THEREOF FOR THE
ENFORCEMENT OF THIS AGREEMENT, AND WAIVES ANY RIGHTS THE GRANTEE OTHERWISE MAY
HAVE UNDER THE LAWS OF ANY JURISDICTION TO OBJECT ON ANY BASIS TO JURISDICTION
OR VENUE WITHIN THE STATE OF NORTH CAROLINA TO ENFORCE THIS AGREEMENT.
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Grantee have executed this Agreement as of the Date of Grant first above
written.

         
 
  REYNOLDS AMERICAN INC.
 
       
 
  By:    
 
       
 
      Authorized Signature
 
       
 
       
Grantee’s Signature
       
 
       
Print Name: __________________
       

9